Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9,11, 14, 20-21,24-26,30,36,52 and 71 is pending.
Claims 20-21, 24-26, 30, 36, 52 and 71 is withdrawn.
Claims 1-9, 11 and 14 is examined herewith.
Claims 20-21, 24-26, 30, 36, 52 and 71 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 29, 2020, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.



Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 (which depends from instant claim 8) recites “loci comprise rs545659, rs634681, and rs7167” which has several issues.  First, instant claim 8 employs closed language of “consisting of”, whereas instant claim 9 recites comprises; this is broadening of claim 9 which is not permitted since claim 9 depends upon closed language of claim 8.  Therefore, instant claim 9 does not further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren (WO 2009/114741) and Cotsarelis (WO 2013/142295) both are of record and in view of Bain (Pharmacodynamics, Pharmacokinetics, and Safety of AM211: A Novel and Potent Antagonist of the Prostaglandin D2 Receptor Type 2, Journal of Clinical Pharmacology, 2012;52:1482-1493).

	Goren discloses a method of identifying whether a subject having androgenetic alopecia, baldness or hair loss is likely to be responsive to administration of a drug to stimulate hair growth (a method for prognosis of a patient’s response to a drug for treating an androgenetic skin disorder, the methods herein allows for treatment of androgenetic alopecia; page 10, lines 7-8; page 11, line 34; page 12, lines 1-4), comprising: (i) genotyping one or more single nucleotide polymorphic loci (one or more genotypes within the genetic material, the genotypes most preferably are a SNP; page 10, lines 15-16, 24-25) within or flanking the gene (a polymorphism on the gene; page 10, lines 28-29) in a genomic DNA sample obtained from the subject (obtaining a sample from the patient and extracting genetic material from the sample; page 10, lines 9-10); and (ii) determining whether the subject is likely to be responsive to administration of the drug (generating a prognosis as to whether or not the patient is likely to be responsive to the drug; page 10, lines 10-11), based on the genotype detected at each of the one or more loci (comparing the patient score values with 
	 Goren does not disclose a DP-2 antagonist or the DP-2 gene.
	 Cotsarelis discloses a DP-2 antagonist (a DP-2 antagonist; paragraph [0008]), the DP-2 gene (summary of the gene expression profiles, F shows a schematic of the PGD2 pathway; paragraph [0018]; figure 1), and administration of the DP-2 antagonist (administering an effective amount of a DP-2 antagonist; paragraph [0008]). Cotsarelis discloses a method of treating a subject having androgenetic alopecia, baldness or hair loss (methods for treating androgenetic alopecia or baldness or hair loss in a subject; paragraph [0028]) administration of a DP-2 antagonist to stimulate hair growth (stimulate hair growth in a subject by administering an effective amount of DP-2 antagonist; paragraph [0008]), comprising: administering to the subject an effective amount of the DP-2 antagonist (administering an effective amount of DP-2 antagonist; 
	Bain teaches that AM211 is a novel and potent antagonist of the DP-2 (Title). Bain discloses that AM211 was observed at trough after dosing 200 mg once daily for 7 days. Maximum plasma concentrations and exposures of AM211 increased in a greater-than-dose-proportional manner after single and multiple dosing. After multiple dosing, the exposures on day 7 were higher than on day 1 with accumulation ratio values ranging from 1.4 to 1.5 (abstract).


	It would have been obvious, to a person of ordinary skill in the art, at the time of the invention, to have modified a method of identifying whether a subject having androgenetic alopecia is likely to be responsive to administration of a drug to stimulate hair growth, as previously disclosed by Goren, with administration of a DP-2 antagonist, as previously disclosed by Cotsarelis, to have provided the benefit of using a DP-2 antagonist which can stimulate hair growth in a subject (methods for stimulating hair growth in a subject, administering an effective amount of a DP-2 antagonist; paragraph [0008]) with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to administer AM211 as the DP-2 antagonist.  One would have been motivated to employ AM211 because it is known in the art as a novel and potent DP-2 antagonist, thus since AM211 is known to be very potent, it would have been obvious to administer AM211 as the DP-2 antagonist with a reasonable expectation of success absence evidence to the contrary.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren (WO 2009/114741) and Cotsarelis (WO 2013/142295) both are of record and in view of Bain (Pharmacodynamics, Pharmacokinetics, and Safety of AM211: A Novel and Potent Antagonist of the Prostaglandin D2 Receptor Type 2, Journal of Clinical Pharmacology, 2012;52:1482-1493).as applied to claims 1-6, 11 and 14 above, and further in view of Fenger (WO 2003/018835) of record.

Goren and Cotsarelis as cited above.
	Neither Goren nor Cotsarelis does not disclose (i) contacting the genomic DNA with one or more detectably labeled oligonucleotides complementary to an allele; and (ii) detecting the presence or absence of the allele at said loci.

	 Fenger discloses (i) contacting the genomic DNA with one or more detectably labeled oligonucleotides complementary to an allele (labelled oligonucleotides are hybridized specifically to complementary target sequences in template DNA; page 3, lines 30-32); and (ii) detecting the presence or absence of the allele at said loci (detecting the presence or absence of multiple haplotypic genetic variations in a preselected region; page 5, lines 31-32 and claims).

	 It would have been obvious, to a person of ordinary skill in the art, at the time of the invention, to have modified the genotyping, as previously disclosed by Goren, with the labeled oligonucleotides complementary to an allele and detecting the presence or absence of the allele, as previously disclosed by Fenger, to have provided the benefit of determining if an SNP is in the genomic DNA (a number of methods can be used to detect single base mutations and polymorphisms, mutations can be detected by specific hybridisation of oligonucleotides; page 2, lines 19-20, 30) with a reasonable expectation of success absence evidence to the contrary.
.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren (WO 2009/114741) and Cotsarelis (WO 2013/142295) both are of record and in view of Bain (Pharmacodynamics, Pharmacokinetics, and Safety of AM211: A Novel and Potent Antagonist of the Prostaglandin D2 Receptor Type 2, Journal of Clinical Pharmacology, 2012;52:1482-1493) as applied to claims 1-6, 11 and 14 above, and further in view of Campos Alberto (The Single Nucleotide Polymorphism CRTh2 rs533116 is Associated with Allergic Asthma and Increased Expression of CRTh2. Allergy. November 2012, Vol. 67, No. 11; pages 1357-1364; abstract; DOI: 10.1111/all.12003) of record.

Goren and Cotsarelis as cited above.

Neither Goren nor Cotsarelis does not disclose wherein at least one loci is selected from the group consisting of rs545659, rs634681, and rs7167

Campos Alberto discloses at least one loci is selected from the group consisting of rs545659, rs634681, and rs7167 (SNPs in CRTh2 (DP-2), rs545659 and rs634681; (abstract).

 It would have been obvious, to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Goren, with the rs545659 or rs634681, as previously disclosed by Campos Alberto, to have provided the benefit of identifying single nucleotide polymorphisms associated with DP-2 with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-9, 11 and 14 are rejected.
No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627